Title: Orders, 22–23 August 1756
From: Washington, George
To: 



Salisbury.
[22, 23 August 1756]Winchester, Sunday 22d August, 1756.


 

Tangiers.
Winchester, Monday 23d August 1756.

A court of enquiry, to consist of all the Officers in town, to sit immediately, to enquire into the complaint of Daniel Bevan, Soldier in Captain Mercers company, against James Lemon, Tavern-keeper, for striking and abusing him.
The parties, with their Evidences, to be summoned to attend—The court must also award the Damages against the Offender.
